FILED
                           NOT FOR PUBLICATION
                                                                           APR 17 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KEVIN BOGUE,                                     No. 15-35078

              Plaintiff-Appellant,               D.C. No. 3:14-cv-05799-RBL

 v.
                                                 MEMORANDUM*
NCO FINANCIAL SYSTEMS, INC.,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                             Submitted April 7, 2017**
                               Seattle, Washington

Before: W. FLETCHER and GOULD, Circuit Judges, and BLOCK,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
      Kevin Bogue appeals from a district court order awarding him $1,001 in

attorney’s fees. Because the district judge did not begin his fees analysis by first

calculating the lodestar, Bogue asks that we vacate the award and remand for a

recalculation of fees. See Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 982

(9th Cir. 2008). Under the circumstances, a remand for recalculation is so likely to

result in the same award that we decline to do as Bogue requests.



AFFIRMED




                                           2